 PLASTERERS LOCAL 502 (PBM CONCRETE) 641Plasterers and Cement Masons, Local 5021 and PBM Concrete, Inc. and Laborers™, Local 109, Labor-ers™ International Union of North America, and North Central Illinois Laborers™ District Coun-cil.2 Case 13ŒCDŒ566 May 28, 1999 DECISION AND DETERMINATION OF DISPUTE BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN    AND BRAME The charge in this Section 10(k) proceeding was filed February 18, 1999, alleging that the Plasterers and Ce-ment Masons, Local 502 (Cement Masons) violated Sec-tion 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forcing PBM Concrete, Inc. (the Employer) to assign certain work to employees it represents rather than to employees represented by the Laborers™, Local 109 and Laborers™ International Union of North America (Laborers).  The hearing was held on March 18, 1999, before Hearing Officer Richard S. Andrews.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I. JURISDICTION The Employer, PBM Concrete, Inc., is a corporation engaged in the business of fabrication, installation, and delivery of precast concrete building and bridge compo-nents.  During the past calendar year, the Employer has purchased and received goods and materials valued in excess of $50,000 at its facility located in Rochelle, Illi-nois, directly from points located outside the State of Illinois.  The parties present at the hearing stipulated, and we find, that the Employer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that Cement Masons, Laborers™, Local 109 and Laborers™ International Union of North America are labor organiza-tions within the meaning of Section 2(5) of the Act.   II. THE DISPUTE A. Background and Facts of the Dispute The Employer is engaged in the engineering, design, fabrication, delivery, installation (through subcontract), and finishing of precast concrete building and bridge components.  Precast concrete products are manufactured at the Employer™s facility in Rochelle, Illinois.  The products are then delivered to the customer™s jobsite and are installed and finished at that location.  The process of storing, shipping, and installing the product results in chips, spalls,3 fractures, or other damage that must be repaired, and holes resulting from the removal of inserts in the pieces must be patched before the job is complete.  The finishing process used by PBM employees involves mixing the concrete, matching the color, texture, and composition of the concrete, and patching the chips or holes so that the patches are not visible to the customer.  Customers may reject products if the finishing work is not done properly.                                                                                                                      1 The name of the Respondent appears as amended at the hearing. 2 At the hearing, the hearing officer granted the motions of Labor-ers™, Local 109 and Laborers™ International Union of North America to intervene in this proceeding.  North Central Illinois Laborers™ District Council did not appear at the hearing. The Employer employs about 165 employees who are represented by Laborers™, Local 109.  Six of these em-ployees are assigned to field operations.  The jurisdiction of Laborers™, Local 109 is DeKalb County, Illinois, and the city limits of Rochelle, Illinois.  In October 1998, the Employer entered into a National Specialty Field Opera-tions Agreement (National Agreement) with the Labor-ers™ International Union of North America in order to use its own employees to perform finishing work on its products installed at jobsites outside the jurisdiction of Laborers™, Local 109.  Under the National Agreement, the Employer voluntarily recognized the Laborers as the exclusive representative of its field patchers.  The Na-tional Agreement permits up to four Laborers-represented field patchers employed by the Employer to work at a given jobsite outside of Local 109™s jurisdic-tion.  If more than four patchers are needed on a job, the agreement provides that they be hired out of the hiring hall of the Local Laborers™ Union in that geographic area.  The conditions of employment of the Employer™s field patchers are set forth in a separate ﬁSpecialty Field Operationsﬂ agreement (Field Agreement) between the Employer and Laborers™, Local 109.  The National Agreement and the Field Agreement together permit the Employer to use its own specifically designated field patchers on any jobsite in the United States for purposes of ﬁgrinding, sandblasting, patching, cleaning, caulkingﬂ and other specified tasks on products manufactured by the Employer. In the fall of 1998, the Employer obtained a subcon-tract to design, manufacture, install, and finish precast concrete stadium risers at the Schaumburg Baseball Park in Schaumburg, Illinois.  The general contractor was Turner Construction Company, which had a contract with the Cement Masons.  After the risers were installed at the Schaumburg site, Paul Heiman, the Employer™s field operations manager, inspected the job to determine how much finishing work would be required.  He esti-mated that two field patchers could complete the work in about 5 days.  On February 9, 1999, Heiman dispatched two of the Employer™s Laborers-represented employees to the Schaumburg jobsite to patch, grind, and finish the risers.  Later that morning, Heiman received a telephone  3 Spalls are larger chips, up to about 7Œ8 inches in area and about 3Œ4 inches deep. 328 NLRB No. 84  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 642call from someone who identified himself as Patrick 
Rizzo, a business agent for the Cement Masons.
4  Rizzo asked Heiman whether he was aware that there were two 

employees working at the Schaumburg project who 

ﬁwere not supposed to be there.ﬂ  Heiman told Rizzo that 
the employees had a right to be there, because PBM had 
a National Agreement with the Laborers.  Rizzo told 
Heiman that the work was Ce
ment Finishers™ work in 
Cook County, and that Rizzo would picket the job if 

Heiman did not ﬁget [his] guys off the job.ﬂ  Heiman 
suggested to Rizzo that he call David Taylor, the busi-
ness agent for Laborers™, Local 109.  Rizzo called back a 
few minutes later, and stated that he could not reach Tay-
lor.  Heiman asked if the employees could finish the day 
and Rizzo said no, the work
 was Cement Finishers™ 
work, that there were cement masons in the hiring halls 
who could do this work and that if Heiman did not pull 
the PBM employees off the job Rizzo would picket the 
job.  As a result of this conversation, Heiman removed 
the Laborers-represented PBM employees from the job.   
Heiman then called Mark Morrow, the Employer™s 
vice president of contract ad
ministration.  Morrow called 
Rizzo and asked what PBM could do to resolve the situa-
tion.  Rizzo said PBM could take its employees off the 
site and hire two of Rizzo™s employees.  When Morrow 
replied that he did not think he could do that, Rizzo 
stated that if the PBM employ
ees returned to the job, the 
Cement Masons would picket the job.  Morrow then un-
successfully attempted to contact several officials of the 
Laborers.  Later that day, Heiman faxed Rizzo a copy of 
the National Agreement with the Laborers. 
The next morning, Heiman spoke again with Rizzo 
who stated that he had received the faxed copy of the 
National Agreement but that it did ﬁnot hold any water in 
Cook County.ﬂ  Rizzo proposed
 that PBM hire a cement 
mason from the hall for every employee PBM had on the 
job.  Heiman stated that th
at should not be necessary 
because of the National Agre
ement with the Laborers.  
Rizzo again stated that if PBM kept both of its employ-

ees working at the site, he was going to picket the job.   
The two PBM employees were instructed to return to 
the site that day, but they were stopped by Pete Woeste, a 

superintendent for Turner Construction.  Woeste stated 
that he was not going to let the PBM patchers ﬁshut his 
job down.ﬂ  Morrow contacted Mark Simonides of 
Turner Construction to enlist his assistance in resolving 
the situation because Turner is signatory with the Cement 

Masons.  Simonides stated that Turner was unwilling to 
get involved in the dispute.  PBM employees have not 
returned to the jobsite, and the work remains incomplete. 
B. Work in Dispute 
The parties present at the h
earing stipulated that the 
work in dispute is the sandblasting, grinding, patching, 
                                                          
                                                           
4 The parties present at the hearing 
stipulated that Patrick Rizzo is a 
business agent for the Cement Masons. 
and finishing of precast concrete products manufactured 
by the Employer and installed at the Schaumburg Base-
ball Park in Schaumburg, Illinois.  
C. Contentions of the Parties
5 The Cement Masons contends that no jurisdictional 
dispute exists and that the notice of hearing should be 
quashed because there are no competing claims for the 
work and no proscribed activity took place.  The Cement 
Masons argues that this is merely a contract dispute be-
tween the Cement Masons and Turner Construction, the 
general contractor, which has a collective-bargaining 
agreement with the Cement Masons containing a union 
signatory subcontracting clause.  The Cement Masons 
maintains that under 
Laborers (Capitol Drilling Sup-
plies)
, 318 NLRB 809 (1995), it has not made a claim for 
the subcontractor™s work.  Rather, the Cement Masons is 
merely pursuing a claim against Turner Construction for 
breach of its union signatory subcontracting clause.  The 
Cement Masons further contends that the ﬁEmployer has 
failed to establish the voice on the phone allegedly 
claiming the work was an agent of Local 502 with au-
thority to do so.ﬂ  The Cement Masons also maintains 
that if an award of the disputed work is made, it must be 
limited only to the PBM site at the Schaumburg Baseball 
Park.6   The Employer contends that 
there is reasonable cause 
to believe that Section 8(b)(4)(D) has been violated, that 
there is no agreed-on voluntary method to resolve the 
dispute, and that the conduct of the Cement Masons con-
stitutes a claim for the disputed work, contrary to the 

contention of the Cement Masons.  Relying on 
Electrical Workers IBEW Loca
l 363 (U.S. Information Systems)
, 326 NLRB 1382 (1998), the Employer points out that the 
Cement Masons made a claim fo
r the work directly to the 
subcontractor assigning the work and used proscribed 
means to enforce that claim.  The Cement Masons did 
not, as it contends, merely peacefully pursue a contrac-
tual grievance against a general contractor.  The Em-
ployer further maintains that the work in dispute should 
be awarded to employees represented by the Laborers.  
The Employer relies on its 
collective-bargaining agree-
ment with the Laborers, its assignment and preference 
that the Laborers continue to perform the disputed work, 
area practice, the skills and training of Laborers-
represented employees, and the economy and efficiency 
of operations.  The Employer
 also argues that a broad 
award covering Cook County, Illinois, is appropriate 
because of the likelihood of future demands by the Ce-
 5 The Laborers did not file a brief. 
6 At the hearing, Cement Masons argued that the work in dispute 
should be awarded to employees it represents based on longstanding 
areawide practice in Cook County and the 4-year apprenticeship pro-
gram undergone by Cement Masons-represented employees.  The Ce-

ment Masons did not renew this argument in its brief and did not intro-
duce any evidence concerning th
e merits of the dispute. 
 PLASTERERS LOCAL 502  (PBM CONCRETE) 643ment Masons for finishing work performed in Cook 
County.   D. Applicability of the Statute 
Before the Board may proceed with a determination of 
a dispute pursuant to Section 10(k) of the Act, it must be 
established that reasonable cause exists to believe that 
Section 8(b)(4)(D) has been violated.  This requires a 
finding that there are competi
ng claims to disputed work 
between rival groups of employees and that there is rea-
sonable cause to believe that a party has used proscribed 

means to enforce its claim.   
As discussed above, there is evidence that, on Febru-
ary 9, 1999, the Employer™s field operations manager 
Paul Heiman received a telephone call from someone 
who identified himself as Patrick Rizzo, a business agent 
for the Cement Masons.  Rizzo asked Heiman whether he 
was aware that there were two employees working at the 
Schaumburg project who ﬁwere not supposed to be 

there.ﬂ Rizzo added that the 
finishing work was Cement 
Finishers™ work in Cook County and that he would picket 
the job if the PBM employees did not leave the job.  
Rizzo stated that there were cement masons in the hiring 
halls who could do this work and told Heiman that if 
Heiman did not pull the PBM employees off the job 
Rizzo would picket the job.  
Later that day, Rizzo told 
Morrow that if the PBM employees returned to the job, 

the Cement Masons would picket the job.  The next day 
Rizzo told Heiman that the National Agreement did ﬁnot 
hold any water in Cook County,ﬂ and that if PBM kept 
both of its employees working at the site, Rizzo was go-
ing to picket the job. 
The Cement Masons filed a motion to quash the notice 
of hearing, arguing that it has not made a claim for the 
work.  It contends that instead it has only pursued a con-
tractual grievance against Turner Construction for violat-
ing its subcontracting provision which allows Cement 
Masons to pursue a pay in lieu of work claim for its 
breach.  Cement Masons maintains that its action against 

Turner does not constitute a competing claim for dis-
puted work under the rationale of 
Laborers (Capitol 
Drilling Supplies)
, supra.  We find no merit in this con-
tention. 
In Capitol Drilling
, the Board held that in the con-
struction industry, a union™s 
effort to enforce a lawful union signatory subcontracting clause against a general 
contractor through a grievance, arbitration, or court ac-
tion does not constitute a claim to the subcontractor for 
the work.  The Board, however, distinguished those cases 
in which a union does more than peacefully pursue a 
contractual grievance against a general contractor.  The 
Board found that a true jurisd
ictional dispute arises when 
a union seeking enforcement 
of a contractual claim not 
only pursues its contractual remedies against the em-
ployer with which it has an 
agreement, but also makes a 
claim for the work directly to
 the subcontractor that has 
assigned the work.  In such
 circumstances, the Board 
stated that it would find tr
uly competing claims and the 
use of threat or coercion to
 enforce a claim by the repre-
sentative of either group of employees would be suffi-
cient to trigger an 8(b)(4)(D) allegation and consequent 
10(k) proceeding.  
Electrical Workers IBEW Local 363 
(U.S. Information Systems)
, supra; Capitol Drilling
, 318 
NLRB at 811Œ812
.7 Here, as in 
U.S. Information Systems
, the Cement Ma-
sons did not confine its actio
n to a peaceful pursuit of a 
contractual claim against Turn
er Construction.  Instead, 
Rizzo approached the subc
ontractor, PBM Concrete, 
directly and stated that th
e disputed work was Cement 
Masons™ work.  Cement Masons thereby made a clear 
and direct claim to the subcontractor for the disputed 

work.  Further, Cement Masons, through Rizzo, used a 
threat of picketing to attemp
t to enforce the claim.  In 
these circumstances, as in 
U.S. Information Systems
, we 
find that there are competing claims for the disputed 

work, and we agree with the hearing officer that the Ce-
ment Masons™ motion to quash the notice of hearing on 
this basis should be denied.   
The Cement Masons also argues that the Employer has 
ﬁfailed to establish the voice on the phone allegedly 

claiming the work was an agent of Local 502 with au-
thority to do so.ﬂ  Heiman testified that the person on the 
other end of the telephone line identified himself as Pat-

rick Rizzo, a business agent for the Cement Masons.  
Rizzo did not testify and th
ere was no evidence that 
Rizzo did not make the statements attributed to him by 
Heiman and Morrow.  The parties have stipulated that 
Patrick Rizzo is indeed a business agent for the Cement 
Masons.  While the Cement Masons appears to be at-
tempting to cast doubt on the testimony of Heiman and 
Morrow that a Cement Masons business agent claimed 
the work in dispute and threat
ened to picket
 in support 
thereof, the Board need only find reasonable cause to 

believe that a violation of Section 8(b)(4)(D) has oc-
curred in order to proceed to
 the determination of a 10(k) 
dispute.  
Electrical Workers IBEW Local 363 (U.S. In-
formation Systems)
, supra; 
Laborers Local 320 (North-
west Metal Fab & Pipe),
 318 NLRB 917, 918 (1995).  
We find that the testimony of Heiman and Morrow is 
sufficient to establish reasonable cause to believe that 
Cement Masons made a claim for the disputed work di-
rectly to the subcontractor assigning the work and vio-
lated Section 8(b)(4)(D) of the Act by threatening to 
picket in support of its claim. 
We also find that there exists no agreed-on method for 
voluntary adjustment of the dispute within the meaning 

of Section 10(k) of the Act.  At the hearing, Cement Ma-
sons orally moved to quash the notice of hearing on the 
                                                          
 7 Chairman Truesdale notes that he dissented in 
Capitol Drilling
.  See 318 NLRB at 812Œ813.  He agrees with his colleagues, however, 
that the circumstances of
 this case are distinguishable and that the hold-
ing from which he dissented in 
Capitol Drilling
 is not applicable here.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 644basis of an alleged voluntary dispute resolution method.
8  However, no evidence was presented of any dispute reso-
lution mechanism to which all parties are bound.  Al-
though the Cement Masons refu
sed to stipulate that there 
is no agreed-on method for the voluntary adjustment of 
the dispute, we find, in light of the absence of any evi-
dence to the contrary, that no such method exists.  Ac-

cordingly, we agree with the hearing officer that the mo-
tion to quash the notice of hearing on this alternative 
basis should be denied.   
Accordingly, for all these reasons, we find that the dis-
pute is properly before the Board for determination. 
  E. Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 

factors.  NLRB v. Electrical Workers IBEW Local 1212 
(Columbia Broadcasting),
 364 U.S. 573 (1961).  The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case.  
Machinists Lodge 1743 (J. A. 
Jones Construction),
 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute
.9 1. Certifications and collec
tive-bargaining agreements 
There is no evidence of an
y Board certifications con-
cerning the employees involved in this dispute.   
The Employer presented ev
idence that it has a collec-
tive-bargaining agreement with
 the Laborers and has no 
collective-bargaining agreem
ent with the Cement Ma-
sons.  The Employer™s National Agreement with the La-

borers™ International Union of North America specifi-
cally covers PBM employees working on jobsites with 
PBM products.  Article I.C. of that agreement covers, 
inter alia, ﬁgrinding, sandblasting, patching, cleaning, 
caulking, [and] painting.ﬂ  Article I, section 1 of the Em-
ployer™s Field Agreement with
 Laborers™, Local 109 rec-
ognizes Laborers™, Local 109 as the exclusive representa-
tive of its field laborer employees engaged in, inter alia, 
ﬁpatching, sandblasting and caulkingﬂ of PBM products 
installed at jobsites.  We find that the work in dispute is 
covered by the Employer™s collective-bargaining agree-
ments with the Laborers.   
The Cement Masons presented no evidence that the 
Employer, PBM Concrete, Inc., has a collective-

bargaining agreement with the Cement Masons covering 
the disputed work.  Although the Cement Masons argues 
that it has a collective-bargaining agreement with Turner 
Construction, the general cont
ractor, that agreement is 
not applicable because the co
mpany that ultimately con-
trols and makes the job assignment is deemed to be the 
                                                          
                                                           
8 The Cement Masons did not renew this argument in its brief. 
9 The Cement Masons presented no
 evidence concerning the merits 
of this dispute. 
employer for purposes of a 10(k) proceeding.
10  Here, the 
relevant employer is PBM Concrete, Inc.   
Accordingly, we find that the factor of collective-
bargaining agreements favors awarding the work in dis-
pute to employees represented by the Laborers.   
2. Employer preference and current assignment 
The Employer assigned the 
disputed work to employ-
ees represented by the Laborers and prefers that the work 
in dispute continue to be performed by Laborers-
represented employees.  Accord
ingly, this factor favors 
awarding the work in dis
pute to the employees repre-
sented by the Laborers. 
3. Employer past practice  
Prior to October 1998, the Employer generally subcon-
tracted its post-installation finishing work, and used its 

own Laborers-represented employees to redo work im-
properly done by employees of the subcontractors.  Be-
cause of its dissatisfaction with the performance of the 

subcontractors, the Employer entered into the National 
Agreement in order to enable its own employees to per-
form finishing work at the jobsites.  Since October 1998, 
the Employer has been assigning finishing work to its 
own employees represented by the Laborers, and in Feb-
ruary 1999 the Employer assigned the disputed work at 

the Schaumburg Baseball Park to its own Laborers-
represented employees.  There is no evidence that em-
ployees represented by the Cement Masons have ever 
performed finishing work on the Employer™s products.  
Accordingly, we find that this
 factor favors awarding the 
work in dispute to employees represented by the Labor-
ers.   
4. Area and industry practice 
The Employer presented evidence that PBM™s com-
petitors in Cook County, Illinois, and in Wisconsin and 

Minnesota use their own employees for patching and 

grinding work on their own products in the field.  How-
ever, there is no evidence concerning whether the em-
ployees of those competitors are represented by Cement 
Masons, Laborers, or neither.  Accordingly, we find that 
this factor does not favor awar
ding the work in dispute to 
employees represented by either Union.   
5. Relative skills 
The Employer™s employees represented by the Labor-
ers undergo extensive formal and on-the-job training.  
The training in patching and fixing the Employer™s prod-
ucts is specific to the Employer™s product line.  New em-
ployees have a minimum of 30 days and a maximum of 
90 days in training in the Employer™s Rochelle, Illinois 
facility to learn the basics of remedial work on PBM 
products.  Then the employees have a minimum of 30 
days and a maximum of 90 days in training in the field, 
 10 Operating Engineers Local 150 (Austin Co.
), 296 NLRB 938, 940 
(1989). 
 PLASTERERS LOCAL 502  (PBM CONCRETE) 645after which they are evaluated to determine if their per-
formance is at the expected le
vel.  At that point they 
work under the tutelage of senior patchers.  The Em-

ployer™s field patchers have between 1 and 20 years of 
experience.  The Employer is satisfied that its own La-
borers-represented employees have the skills to perform 
the disputed work.  The Empl
oyer was not satisfied with 
the quality of the work performed by non-PBM employ-
ees of the subcontractors used by the Employer prior to 
October 1998.  No evidence was presented concerning 
the skills of Cement Masons-represented employees.  
Accordingly, we find that this
 factor favors awarding the 
disputed work to employees represented by the Laborers.   
6. Economy and efficiency of operations 
The Employer argues that 
it is more economical and 
efficient for it to assign the finishing work to its own 

employees represented by the Laborers because the work 
is done properly the first time and does not have to be 
redone.  Hiring employees represented by the Cement 
Masons would require increased supervision and train-
ing.  Cement Masons presented no evidence concerning 

this factor.  Accordingly, we find that this factor favors 
awarding the disputed work to the Employer™s employ-
ees represented by the Laborers.   
Conclusions 
After considering all the rele
vant factors, we conclude 
that employees represented by the Laborers™, Local 109 

and Laborers™ International Union of North America 
(Laborers) are entitled to perf
orm the work in dispute.  
We reach this conclusion relying on collective-
bargaining agreements, employ
er preference and current 
assignment, past practice, relative skills, and economy 

and efficiency of operations. 
 In making this determina-
tion, we are awarding the wo
rk to employees represented 
by the Laborers, not to that union or its members.   
Scope of the Award 
The Employer contends that the determination should 
be broad enough to cover Cook County, Illinois, arguing 
that Rizzo™s threats and st
atements evidence the likeli-
hood of future demands for PBM finishing work per-

formed in Cook County.  Fo
r the Board to issue a broad 
areawide award, there must be 
evidence that the disputed 
work has been a continuing source of controversy in the 
relevant geographic area and that similar disputes are 
likely to recur.  There must 
also be evidence which dem-
onstrates that the charged party has a proclivity to engage 
in unlawful conduct to obtain work similar to the dis-
puted work.  
Electrical Workers IBEW Local 211 (Sam-
mons Communications),
 287 NLRB 930, 934 (1987). 
The Employer has presented no evidence of any prior 
jurisdictional disputes between the parties or any procliv-
ity of the Cement Masons to engage in unlawful conduct 
to obtain similar work.  Nor has the Employer shown 
sufficient evidence that the dispute is likely to recur in 
the future.  There is no indication in the record that the 
disputed work has been a continuous source of contro-
versy and will continue to be so.  
U.S. Information Sys-
tems, supra.  For these reasons, we find a broad award 
inappropriate in this case.  Accordingly, this determina-

tion is limited to the controversy that gave rise to this 
proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
1. Employees of PBM Concrete, Inc. represented by 
Laborers™, Local 109 and Laborers™ International Union 
of North America (Laborers) are entitled to perform the 

sandblasting, grinding, patching, and finishing of precast 
concrete products manufactured by the Employer and 
installed at the Schaumburg Baseball Park in Schaum-
burg, Illinois. 
2. Plasterers and Cement Masons, Local 502 is not en-
titled by means proscribed by Section 8(b)(4)(D) of the 
Act to force PBM Concrete, In
c. to assign the disputed 
work to employees represented by it. 
3. Within 14 days from this date, Plasterers and Ce-
ment Masons, Local 502 shall notify the Regional Direc-
tor for Region 13 in writing whether it will refrain from 

forcing PBM Concrete, Inc. by means proscribed by Sec-
tion 8(b)(4)(D), to assign the disputed work in a manner 
inconsistent with this determination. 
 